Citation Nr: 0512848	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  99-12 896	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service-connection for dental trauma.

2.  Entitlement to service-connection for left eye macular 
degeneration.

3.  Entitlement to service-connection for left wrist carpal 
tunnel syndrome.

4.  Entitlement to service-connection for a bilateral knee 
disorder.

5.  Entitlement to service connection for aggravation of pre-
existing bilateral pes planus.

6.  Entitlement to service-connection for a back disorder.

7.  Entitlement to service-connection for psoriatic 
arthritis.

8.  Entitlement to a rating higher than 10 percent for 
psoriasis, effective from July 7, 1998 to October 26, 2000.

9.  Entitlement to a rating higher than 30 percent for 
psoriasis, effective from October 27, 2000.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The veteran had active service from November 1967 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from several rating decisions of the RO.  In January 
1999 the RO determined that no dental injury from trauma 
occurred in service and denied service-connection for left 
eye macular degeneration, psoriasis, and left wrist carpal 
tunnel syndrome.  In July 1999 the RO denied service-
connection for a bilateral knee disorder and flat feet. In a 
February 2000 rating decision service-connection was denied 
for a back disorder and psoriatic arthritis.  By December 
2002 rating decision, the RO granted service connection for 
psoriasis and granted a 10 percent rating effective from July 
6, 1998, a 30 percent rating effective from October 27, 2000, 
and a 10 percent rating effective from March 1, 2002.  The 
veteran filed a notice of disagreement with the December 2002 
rating decision.  By May 2003 rating decision, the RO granted 
a higher rating of 30 percent for psoriasis, effective from 
March 1, 2002.  The veteran has continued his appeal for a 
rating higher than 10 percent, effective from July 6, 1998, 
and his appeal for a rating higher than 30 percent, effective 
from October 27, 2000.  See Fenderson West, 12 Vet. App. 119 
(1999).

In April 2003 the Board denied the veteran's claims for 
entitlement to service connection for dental trauma, left eye 
macular degeneration, left wrist carpal tunnel syndrome, a 
bilateral knee disorder, aggravation of pre-existing 
bilateral pes planus, a back disorder, and psoriatic 
arthritis.  The veteran appealed the Board's decision to the 
United States Court Of Appeals For Veterans Claims (Court).  
In an August 2003 Order, the Court granted the Joint Motion 
For Remand.  The Board's decision was vacated and the 
appellant's claim was remanded.  In November 2003 the Board 
remanded the matter to the RO for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2005, the Board notified the veteran and his 
representative that the Veterans Law Judge who had held the 
hearing in this appeal in March 2001 is no longer employed by 
the Board, and that the veteran had the right to request 
another hearing with a Veterans Law Judge who would be 
rendering a final determination in this case.  In March 2005 
the veteran responded that he did want another 
videoconference hearing before a Veterans Law Judge at the 
RO.  

Accordingly, this matter is REMANDED for the following:

The veteran should be scheduled for a 
videoconference hearing, at the RO, 
before a Veterans Law Judge.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 
7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




